Exhibit 10.9

SPINCO CONTRIBUTION AGREEMENT

THIS SPINCO CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into
as of January 3, 2011 (the “Effective Date”), by and between Motorola, Inc., a
Delaware corporation (“Motorola”), and Motorola Mobility Holdings, Inc., a
Delaware corporation and wholly-owned subsidiary of Motorola (formerly, Motorola
SpinCo Holdings Corporation) (“SpinCo”). Capitalized terms used and not
otherwise defined herein have the meanings ascribed to such terms in Article 1
of that certain Amended and Restated Master Separation and Distribution
Agreement effective as of July 31, 2010, as may be amended from time to time
(the “Separation Agreement”), by and among Motorola, SpinCo and Motorola
Mobility, Inc., a Delaware corporation and wholly-owned subsidiary of Motorola
(“Mobility”).

RECITALS

WHEREAS, pursuant to the Separation Agreement, Motorola, SpinCo and Mobility
have agreed to separate the MD Business and the Home Business (collectively, the
“Transferred Businesses”) from Motorola by means of, among other actions,
(i) the transfer of certain Transferred Assets, including the stock or other
equity interests of certain of Motorola’s Subsidiaries dedicated to the
Transferred Businesses, by Motorola and certain of Motorola’s Subsidiaries to
Mobility and certain of Mobility’s Subsidiaries or entities that will become its
Subsidiaries prior to the Distribution and the assumption of the Transferred
Liabilities by Mobility and certain of Mobility’s Subsidiaries or entities that
will become its Subsidiaries prior to the Distribution (the “Mobility
Contribution”); and (ii) following the transfer contemplated by clause (i) and
the consummation of certain related reorganization transactions, the transfer by
Motorola to SpinCo of certain Assets and Liabilities associated with the
Transferred Businesses, including shares of capital stock of Mobility and stock
or other equity interests of Motorola Mobility Japan Limited (the “SpinCo
Contribution”);

WHEREAS, this Agreement is intended to effect the SpinCo Contribution; and

WHEREAS, it is intended that the SpinCo Contribution and the Distribution, taken
together, will qualify as a “reorganization” for U.S. federal income tax
purposes within the meaning of Sections 355 and 368(a)(1)(D) of the Code.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

ARTICLE 1

CONTRIBUTION

Section 1.1 Contribution of Certain Transferred Assets. Subject to the terms of
this Agreement and the Separation Agreement, Motorola hereby contributes,
assigns, transfers and conveys to SpinCo, and SpinCo hereby receives and accepts
from Motorola, all of Motorola’s right, title and interest in and to the
following (each, a “SpinCo Asset” and, collectively, the “SpinCo Assets”):

(a) the shares of capital stock of Mobility (the “Mobility Shares”);

(b) the Employment Agreement by and between Motorola and Sanjay K. Jha dated as
of August 4, 2008, as amended (the “Employment Agreement”);



--------------------------------------------------------------------------------

(c) the Cash Contribution (as defined below), as further described below;

(d) the shares of capital stock of Motorola Mobility Japan Inc. (the “MMJ
Shares”); and

(e) the Deferred Stock Unit Agreements between Motorola and each Motorola
director who will become a director of SpinCo following the Effective Date, such
contribution to be effective as of 12:01 am on January 4, 2011.

With respect to the Cash Contribution, the following will apply:

(1) Motorola will pay the Effective Date Contribution to SpinCo on the Effective
Date.

(2) As soon as commercially practicable following the Distribution Date, SpinCo
will provide to Motorola a certificate of its Chief Financial Officer showing
the following calculations: (i) the Year End Cash Balance, (ii) the 2010
Adjusted Controllable Free Cash Flow, and (iii) the True-Up Contribution amount,
if any. If the True-Up Contribution is a positive amount, Motorola will pay such
amount to SpinCo within 10 Business Days of the receipt of such certificate. If
the True-Up Contribution is a negative amount, SpinCo will pay such amount to
Motorola within 10 Business Days of providing such certificate to Motorola;
provided, however, that Motorola may instead reduce the Deferred Contribution by
the amount of such True-Up Contribution by providing notice to SpinCo within 5
Business Days of receiving such certificate.

(3) Motorola will pay the Deferred Contribution to SpinCo, if any, as follows.
The Motorola subsidiary set forth on Schedule 1 (the “Subsidiary”), is in the
process of seeking a multi-year capital reduction in the aggregate amount set
forth on Schedule 1 (the “Capital Reduction”). After the Effective Date, as
Motorola receives cash (in U.S. dollars) from the Subsidiary in connection with
the Capital Reduction, Motorola will contribute an amount equal to 50% of such
cash to SpinCo within 10 Business Days of such receipt in an aggregate amount
not to exceed $300 million (such figure to be reduced by the 2010 Subsidiary
Payment, if any).

(4) Motorola and SpinCo acknowledge and agree that any cash or cash equivalents
received or expended by the SpinCo Group between January 1, 2011 and the
Distribution Date shall be for the account of SpinCo and shall not impact the
amount of the Cash Contribution pursuant to this Agreement.

For the purposes of this Section 1.1, the following terms will have the
following meanings:

“2010 Adjusted Controllable Free Cash Flow” means an amount equal to the
“Controllable Free Cash Flow” as defined in the 2010 Motorola Incentive Plan
Terms (as approved by the Motorola Compensation and Leadership Committee on
March 16, 2010, consistent with historical practices) for 2010 for the SpinCo
Group, less amounts paid by the SpinCo Group from September 22, 2010 up to and
including the Effective Date for acquisitions and other equity investments
(regardless of the accounting treatment of such investments).

“2010 Subsidiary Payment” means the amount in U.S. dollars that Motorola
receives from September 22, 2010 through the Effective Date in connection with
the Capital Reduction of the Subsidiary.

“Cash Contribution” means the Effective Date Contribution, plus the True-Up
Contribution, plus the Deferred Contribution.

 

2



--------------------------------------------------------------------------------

“Cash Flow Adjustment” means $300 million less the 2010 Adjusted Controllable
Free Cash Flow, provided that if the amount of the 2010 Adjusted Controllable
Free Cash Flow is greater than $300 million the Cash Flow Adjustment will be
zero.

“Deferred Contribution” means $300 million minus the amount of the 2010
Subsidiary Payment, if any.

“Effective Date Contribution” means an amount of cash and cash equivalents equal
to $3.2 billion, plus the 2010 Subsidiary Payment, less the Preliminary Year End
Cash Balance, less $100 million.

“Preliminary Year End Cash Balance” means the most recent estimate provided in a
certificate to Motorola by SpinCo’s Chief Financial Officer of the aggregate
amount of cash and cash equivalents held by the SpinCo Group on a global basis
as of December 31, 2010, expressed in U.S. Dollars, plus amounts, if any, held
by the Motorola Group on a global basis as of December 31, 2010 that should be
transferred to SpinCo pursuant to Section 5.7(a) of the Separation Agreement,
less amounts, if any, held by the SpinCo Group on a global basis as of
December 31, 2010 that should be transferred to Motorola pursuant to
Section 5.7(b) of the Separation Agreement.

“True-Up Contribution” means $3.2 billion plus the amount of the 2010 Subsidiary
Payment, if any, minus the Year End Cash Balance, minus the Effective Date
Contribution, minus the Cash Flow Adjustment, if any.

“Year End Cash Balance” means the aggregate amount of cash and cash equivalents
held by the SpinCo Group on a global basis as of December 31, 2010, expressed in
U.S. Dollars, based on SpinCo’s year end consolidated audited financial
statements, plus amounts, if any, held by the Motorola Group on a global basis
as of December 31, 2010 that should be transferred to SpinCo pursuant to
Section 5.7(a) of the Separation Agreement, less amounts, if any, held by the
SpinCo Group on a global basis as of December 31, 2010 that should be
transferred to Motorola pursuant to Section 5.7(b) of the Separation Agreement.

Section 1.2 Assumption of Liabilities. Subject to the terms of this Agreement
and the Separation Agreement, as partial consideration for the foregoing
contribution, SpinCo hereby assumes the Liabilities of Motorola related to the
SpinCo Assets with effect as of the Effective Date and agrees to pay, perform,
satisfy and discharge such Liabilities in accordance with their respective
terms.

Section 1.3 Deliveries. In furtherance of the transactions contemplated by
Sections 1.1 and 1.2, the parties agree to execute and deliver, and they will
cause their respective Subsidiaries to execute and deliver (a) such stock
powers, assignments of contracts and other instruments of transfer, conveyance
and assignment as, and to the extent, necessary or convenient to evidence the
transfer, conveyance and assignment by Motorola to SpinCo of all of Motorola’s
right, title and interest in and to the SpinCo Assets, and (b) such assumptions
of contracts and other instruments of assumption as, and to the extent,
necessary or convenient to evidence the valid and effective assumption of the
Liabilities related to the SpinCo Assets.

Section 1.4 No Representations or Warranties. SpinCo acknowledges and agrees
that (a) Motorola is not making any representations or warranties, express or
implied, with respect to the SpinCo Assets or otherwise, (b) the SpinCo Assets
are being transferred on an “as is,” “where is” basis and (c) SpinCo will bear
the economic and legal risks that the conveyance in Section 1.1 will prove to be
insufficient to vest in it good and marketable title to the SpinCo Assets, free
and clear of any security interest, pledge, lien, charge, claim or other
encumbrance of any nature whatsoever.

 

3



--------------------------------------------------------------------------------

Section 1.5 Transfer of Beneficial Ownership.

(a) The transfer of the Mobility Shares and the MMJ Shares (collectively, the
“Contributed Shares”) will be effective as of the Effective Date, from and after
which date SpinCo will be the beneficial owner of the Contributed Shares for all
purposes. It is the parties’ intent that all of the benefits and burdens of
ownership of the Contributed Shares transfer to SpinCo on the Effective Date. To
the extent that transfer of registered ownership of the Contributed Shares is
not perfected on the Effective Date or would be contrary to applicable law, the
parties will use their commercially reasonable efforts to provide to, or cause
to be provided to, SpinCo, to the extent permitted by law, the rights and
benefits associated with registered ownership of the Contributed Shares and take
such other actions as may reasonably be requested by SpinCo in order to place
SpinCo, insofar as reasonably possible, in the same position as if SpinCo were
the registered stockholder. Without limiting the foregoing and in connection
therewith, from and after the Effective Date, SpinCo will have the right to
(i) receive all dividends or distributions (liquidating or otherwise) associated
with the Contributed Shares, or direct Motorola to deliver such dividends or
distributions to the party of its selection, (ii) sell, transfer or encumber, or
direct Motorola to sell, transfer or encumber the Contributed Shares, and
receive the proceeds therefrom, including any of the rights or privileges
associated with the Contributed Shares, and (iii) vote the Contributed Shares or
direct Motorola to vote the Contributed Shares as it instructs.

(b) In connection with the arrangement set forth in Section 1.5(a), and without
limiting the foregoing, from and after the Effective Date, to the extent that
transfer of registered ownership of the Contributed Shares is not perfected on
the Effective Date or would be contrary to applicable law, Motorola will
(i) vote the Contributed Shares at the meetings of SpinCo only as directed by
SpinCo, (ii) observe all corporate formalities and filing requirements that may
have to be met with regard to the Contributed Shares, (iii) forward to SpinCo,
or any other person identified by SpinCo, all dividends, distributions
(liquidating or otherwise), and sale proceeds made with respect to the
Contributed Shares, (iv) sell, transfer or encumber the Contributed Shares only
as directed by SpinCo, (v) immediately notify SpinCo upon attachment or
attempted seizure of, or acquisition of any interest or assertion of any rights
in, the Contributed Shares by any third party and take appropriate action to
defend against such attachment and to protect SpinCo’s interest in the
Contributed Shares, and (vi) be entitled to rely on the written instructions of
the directors or officers of SpinCo, and such instructions will be deemed to
have been duly authorized by SpinCo.

ARTICLE 2

MISCELLANEOUS

Section 2.1 Further Assurances. The parties hereto will each perform such acts,
execute and deliver such instruments and documents, and do all such other things
as may be reasonably necessary to accomplish the transactions contemplated by
this Agreement, including without limitation the use of commercially reasonable
efforts to receive $150 million of the Subsidiary Capital Reduction in 2010 and
the remaining Capital Reduction as promptly thereafter as possible. For the
avoidance of any doubt, the respective covenants of cooperation, further
assurances and expense reimbursement set forth in the Separation Agreement will
apply to the obligations of the parties set forth in this Agreement.

Section 2.2 Governing Law. The internal laws of the State of Delaware (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement (whether arising in contract, tort, equity or otherwise).

 

4



--------------------------------------------------------------------------------

Section 2.3 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 2.4 Entire Agreement. This Agreement, together with the Separation
Agreement, the Tax Sharing Agreement, the Employee Matters Agreement and each of
the exhibits and schedules appended hereto and thereto, constitutes the final
agreement by and among the parties with respect to the subject matter contained
herein, and is the complete and exclusive statement of the parties’ agreement on
the matters contained herein. All prior and contemporaneous negotiations and
agreements by and among the parties with respect to the matters contained herein
are superseded by this Agreement, the Separation Agreement, the Tax Sharing
Agreement and the Employee Matters Agreement. In the event of any conflict
between any provision in this Agreement and any provision in the Separation
Agreement, the Tax Sharing Agreement or the Employee Matters Agreement, the
provisions of any such Agreement will control over the provisions in this
Agreement, and the parties agree that this Agreement is not intended to enhance,
decrease or modify any of the rights or obligations of the parties from those
contained in the Separation Agreement, the Tax Sharing Agreement or the Employee
Matters Agreement.

Section 2.5 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. The signatures of
all parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

Section 2.6 Variation. No variation of this Agreement will be valid unless it is
in writing and signed by authorized representatives of the parties. The
expression “variation” will include any amendment, modification, variation,
supplement, deletion or replacement however affected.

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this SpinCo Contribution
Agreement to be executed on its behalf by a duly authorized officer on the date
effective as of the Effective Date.

 

“Motorola”     “SpinCo” MOTOROLA, INC., a Delaware corporation     MOTOROLA
MOBILITY HOLDINGS, INC., a Delaware corporation By:  

/s/ Gregory Q. Brown

    By:  

/s/ Sanjay K. Jha

Name:   Gregory Q. Brown     Name:   Sanjay K. Jha Title:   Co-Chief Executive
Officer     Title:   Chief Executive Officer

[Signature Page to SpinCo Contribution Agreement]